DETAILED ACTION
Remarks
This non-Final office action is in response to the application filled on 10/02/2020. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. GB 2015/09341.2, filed on 05/29/2015 with the Application 15/155,449 (US Patent 9,943,964). 15/906,568 (US Patent 10,807,245) is a CON of Application 15/155,449 (US Patent 9,943,964). 17/139,868 is a CON of 15/906,568 (US Patent 10,807,245).
Information Disclosure Statement
IDS filled on 10/02/2020 has been annotated and considered. 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of copending Application 15/906,568 (US Patent 10,807,245). 
This is a non-provisional non-statutory double patenting rejection since the claims directed to the same invention have in fact been patented.
Table below shows the claim matching between the current application and the issued patent:
Application/ Patent No.
claims
17/061,825
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
US Patent 10,807,245 

1
2
3
4
5
6
7
8
9
10
11
14
15
19
16
17
20
12
13
18


Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 (and similarly claim 10), US 10,807,245 claim 1 discloses a method of characterizing the environment of a first robot, the first robot having a base, a flexible arm extending from the base and having a plurality of joints whereby the configuration of the arm can be altered, a first datum carried by the arm, a plurality of drivers arranged to drive the joints to move and a plurality of position sensors configured to sense the position of each of the joints (see claim 1 ‘245, where “A method of characterising the environment of a first… sense the position of each of the joints,”), the method comprising: 
mating the first datum carried by the arm of the first robot with a second datum on a second robot in the environment of the first robot, wherein the second robot has a base, a flexible arm extending from the base and having a plurality of joints whereby the configuration of the arm can be altered, and a plurality of drivers arranged to drive those joints to move (see claim 1 ‘245, where “mating the first datum carried by the arm of the first robot…to drive those joints to move”), and the datum carried by the arm of the first robot and the datum on the second robot are mutually configured so that the orientation of the first datum is fixed and known with respect to the second datum when the datums are mated (see claim 1 ‘245, where “the datum carried by the arm of the first robot and the datum on the second robot are mutually configured so that the orientation of the first datum is fixed with respect to the second datum when the datums are mated”; the current application recites “the first datum is fixed and known” whereas ‘245 recites “the first datum is fixed”.); 
calculating in dependence on the outputs of the position sensors when the first and second datums are mated a position of the second robot relative to a reference location defined in a frame of reference local to the first robot and an orientation of the second robot relative to the first robot (see claim 1 ‘245, where “calculating in dependence on the outputs of the position…mated a position of the second robot relative to a reference location defined in a frame…”); and 
controlling the drivers to reconfigure the first arm in dependence on at least the calculated position and orientation (see claim 1 ‘245, where “controlling the drivers to reconfigure the first arm in dependence on at least the calculated position and orientation.”).

Claim(s) 1-20 is/are non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of copending Application 15/155,449 (US Patent 9,943,964).
This is a non-provisional non-statutory double patenting rejection since the claims directed to the same invention have in fact been patented.
Table below shows the claim matching between the current application and the issued patent:
Application/ Patent No.
claims
17/061,825 (this application)
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
 US Patent 9,943,964
1
2
3
4
5
6
7
8
9
10
11
17
18
12
13
15
15
17
14
16


Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 (and similarly claim 10), US 9,943,964 claim 1 discloses a method of characterizing the environment of a first robot, the first robot having a base, a flexible arm extending from the base and having a plurality of joints whereby the configuration of the arm can be altered, a first datum carried by the arm, a plurality of drivers arranged to drive the joints to move and a plurality of position sensors configured to sense the position of each of the joints (see claim 1 ‘964, where “A method of characterising the environment of a first… sense the position of each of the joints,”), the method comprising: 
mating the first datum carried by the arm of the first robot with a second datum on a second robot in the environment of the first robot, wherein the second robot has a base, a flexible arm extending from the base and having a plurality of joints whereby the configuration of the arm can be altered, and a plurality of drivers arranged to drive those joints to move (see claim 1 ‘964, where “mating the first datum carried by the arm of the first robot…to drive those joints to move”), and the datum carried by the arm of the first robot and the datum on the second robot are mutually configured so that the orientation of the first datum is fixed and known with respect to the second datum when the datums are mated (see claim 1 ‘964, where “the datum carried by the arm of the first robot and the datum on the second robot are mutually configured so that the configuration of the first robot arm is dependent on the orientation of the second datum when the datums are mated”; the configuration of the first robot arm is dependent on the configuration of the datum carried by the second robot. Configuration is interpreted as orientation. So, the orientation of the first robot is fixed and known with respect to the orientation of the datum carried by the second robot.); 
calculating in dependence on the outputs of the position sensors when the first and second datums are mated a position of the second robot relative to a reference location defined in a frame of reference local to the first robot and an orientation of the second robot relative to the first robot (see claim 1 ‘964, where “calculating in dependence on the outputs of the position…mated a distance between a reference location defined in a frame…”; mated a position is interpreted as mated a distance); and 
controlling the drivers to reconfigure the first arm in dependence on at least the calculated position and orientation (see claim 1 ‘964, where “controlling the drivers to reconfigure the first arm in dependence on at least the calculated distance and orientation.”; controlling the first arm with respect to position are not patentably distance from controlling the first arm with respect to distance.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664/HARRY Y OH/Primary Examiner, Art Unit 3664